 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
      KENNETH S. SYLVESTER, et al.
 8                          Plaintiffs,
 9         v.                                             C17-168 TSZ

10    MERCHANTS CREDIT                                    MINUTE ORDER
      CORPORATION,
11
                            Defendant.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
           (1)   Plaintiffs Kenneth and Lisa Sylvester (“plaintiffs”) seek an order enforcing
   a settlement agreement in this matter. See Motion to Enforce Settlement Agreement,
15
   docket no. 36. The motion is not opposed. Having considered plaintiffs’ brief filed in
   support of the motion, the Court DENIES the motion to enforce settlement agreement,
16
   docket no. 36.
17
                  Trial courts may “summarily enforce . . . a settlement agreement entered
           into by the litigants” while the litigation is pending. In re City Equities Anaheim,
18
           Ltd., 22 F.3d 954, 957 (9th Cir. 1994). “Settlement agreements are interpreted
           according to the principles of contract law.” Tucker v. Tucker, 203 F.3d 832, 832
19
           (9th Cir. 1999); see also Jeff D. v. Andrus, 899 F.2d 753, 760 (9th Cir. 1989)
           (“The construction and enforcement of settlement agreements are governed by
20
           principles of local law which apply to interpretation of contracts generally.”).
21
                  To form a valid and enforceable contract in Washington, the parties must
           objectively manifest their mutual assent to the essential terms. Yakima Cnty. Fire
22

23

     MINUTE ORDER - 1
 1        Prot. Dist. No. 12 v. City of Yakima, 122 Wn.2d 371, 388, 858 P.2d 245 (1993).
          Under Washington law, a contract may be established by agreement of counsel
 2        even though the parties contemplated signing a more formal writing in the future.
          Loewi v. Long, 76 Wn. 480, 484, 136 P. 673 (1913); Morris v. Maks, 69 Wn. App.
 3        865, 850 P.2d 1357 (1993). The party asserting the existence of the contract must
          show the terms of the contract are stated, agreed upon, and that “the parties
 4        intended a binding agreement prior to the time of the signing and delivery of a
          formal contract.” Plumbing Shop v. Pitts, 67 Wn.2d 514, 520, 408 P.2d 382
 5        (1965) (quoting Loewi, 76 Wn. at 484); see also Keystone Land & Dev. Co. v.
          Xerox Corp., 353 F.3d 1070, 1073 (9th Cir. 2003). “Equally certain is that if the
 6        parties intended their legal obligations to be deferred until the execution of the
          formal writing, the preliminary writings and negotiations cannot constitute a
 7        contract.” Keystone, 353 F.3d at 1073 (citing Plumbing Shop, 67 Wn.2d at 520-
          21); see also KVI, Inc. v. Doernbecher, 24 Wn.2d 943, 967, 167 P.2d 1002 (1946).
 8        The parties’ intent to enter into a subsequent agreement “is strong evidence to
          show that they do not intend the previous negotiations to amount to any proposal
 9        or acceptance.” Pac. Cascade Corp. v. Nimmer, 25 Wn. App. 552, 556, 608 P.2d
          266 (1980) (quoting Coleman v. St. Paul & Tacoma Lumber Co., 110 Wash. 259,
10        272, 188 P. 532 (1920)).

11                When a party moves to enforce the terms of a settlement agreement, that
          party bears the burden of “proving that there is no genuine dispute over the
12        existence and material terms of the agreement.” Bringerhoff v. Campbell,
          99 Wn. App. 692, 696-97, 994 P.2d 911 (2000). The court must view the facts in
13        the light most favorable to the non-moving party to “determine whether reasonable
          minds could reach but one conclusion.” Id. at 697. Here, defendant’s counsel
14        confirmed “[w]e have a deal” after conferring with his client in response to
          plaintiffs’ offer. See Declaration of Ryan L. McBride, Ex. B, docket no. 36-4
15        (“Email Correspondence”), at 7. However, that email and subsequent
          correspondence reflects an intent to enter into a subsequent agreement and that the
16        parties would need to review and approve that subsequent agreement. For
          example, defendant’s counsel—in the same email in which he stated “[w]e have a
17        deal”—stated that he “had a question on how [plaintiff] wanted to handle the
          payments.” Id. Plaintiffs’ counsel later emailed a draft settlement agreement and
18        asked “if [defendants’ counsel had] any redlines.” Id. at 12. Plaintiffs’ counsel
          subsequently emailed defendants’ counsel, stating that “you indicated you did not
19        have any edits to the settlement agreement I proposed to you and were going to
          run the agreement by your decision maker and get back to me soon . . . .” Id. at
20        17. Although in some instances the parties may enter an enforceable settlement
          agreement even though they contemplate executing a future, more formal
21        agreement, see, e.g., McKelvey v. Am. Seafoods, No. C99-2108L, 2000 WL
          33179292, at *1 (W.D. Wash. Apr. 7, 2000), this is not such a case. Taking the
22        facts in the light most favorable to the non-moving party, the email

23

     MINUTE ORDER - 2
 1          correspondence indicates that although the parties agreed to certain terms of the
            settlement, defendants’ counsel expressly indicated that he would need to obtain
 2          client approval for the final agreement. The Court finds plaintiffs have failed to
            show that the parties “intended a binding agreement prior to the time of the
 3          signing and delivery of a formal contract.” Plumbing Shop, 67 Wn.2d at 520.
            Moreover, Washington law requires “a stipulation in open court on the record, or a
 4          writing acknowledged by the party to be bound” in order to bind a party to a
            settlement agreement negotiated by the party’s attorney. Bryant v. Palmer Coking
 5          Coal Co., 67 Wn. App. 176, 178 (1992) (citing CR 2A and RCW 2.44.010). The
            purpose of this rule is to avoid situations where one party seeks to enforce a
 6          settlement agreement against another party that has not agreed to the settlement
            terms. Id. at 179.
 7
         (2)    The parties are ORDERED to file a Joint Status Report on or before
 8 August 30, 2019, addressing potential trial dates in October 2019.

 9          (3)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
10
            Dated this 2nd day of August, 2019.
11

12                                                   William M. McCool
                                                     Clerk
13
                                                     s/Karen Dews
14                                                   Deputy Clerk

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 3
